432 F.2d 1355
TCO INDUSTRIES, INC., National Trailways Bus System, Petitioners,v.CIVIL AERONAUTICS BOARD, Respondent.
No. 28630.
United States Court of Appeals, Fifth Circuit.
Nov. 12, 1970, Rehearing Denied and Rehearing En Banc DeniedFeb. 1, 1971.

Petition for Review of an Order of the Civil Aeronautics Board.
Howard S. Boros, Robert C. Lester, Gary B. Garofalo, Herbert A. Rosenthal, Boros & Lester, Washington, D.C., for petitioners.
D. Paul Stafford, Dallas, Tex., Warren L. Sharfman, Associate Gen, Counsel, Civil Aeronautics Board, R. Tenney, Johnson, Gen. Counsel, Howard E. Shapiro, Chief, Appellate Section, U.S.D. of J., Washington, D.C., for respondent.
Before COLEMAN, GOLDBERG and GODBOLD, Circuit Judges.
PER CURIAM:


1
This is a petition to review an order of the CAB concerning the validity of 'youth fare discounts' in airline passenger fare rates.  This case was here previously, Transcontinental Bus Systems, Inc. v. CAB, 383 F.2d 466 (5th Cir. 1967), cert, denied, 390 U.S. 920, 88 S.Ct. 850, 19 L.Ed. 979 (1968), and we remanded it to the Board for further proceedings.  A Hearing Examiner conducted hearings.  The Board ordered his initial decision reversed, and remanded the case to him for further hearings.1  Appellant seeks review of that order.


2
In its remand order the Board consolidated the youth fare case with the 'family fare' discount investigation which had been remanded to the Board by the First Circuit,2 and subsequently expanded this proceeding to include consideration of an additional class of reduced air fares (the 'Discover America' fare).  All these matters were consolidated with a Board investigation into all aspects of domestic air passenger fares.  That overall investigation is now in progress.


3
Because the Board has seen fit to consolidate its consideration of airline fares into a single investigation, and because of the potentially sweeping impact of that investigation on the national interest, the public at large, and the airline industry, we have concluded that sound judicial administration requires that the consolidated proceedings be permitted to run their full course before the Board.  This case is remanded to the Board for that purpose.


4
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

5
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



1
 Standby Youth Fares-- 'Young Adult' Fares, CAB order 69-8-140 (Aug. 25, 1969)


2
 Trailways of New England, Inc. v. CAB, 412 F.2d 926 (1st Cir. 1969)